Name: Commission Regulation (EEC) No 1373/82 of 1 June 1982 on the arrangements for imports into France of men' s knitted pyjamas (category 24) originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/8 Official Journal of the European Communities 4. 6. 82 COMMISSION REGULATION (EEC) No 1373/82 of 1 June 1982 on the arrangements for imports into France of men's knitted pyjamas (category 24) originating in India THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Importation into France of the category of products originating in India specified in the Annex shall be subject to the provisional quantitative limit given therein and to the provisions of Article 2(1 ). Article 2 1 . The products within category 24 referred to in Article 1 , shipped from India to France before 1 January 1982 which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period. 2. Imports of products within category 24 shipped from India to France after the date of entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Commis ­ sion Regulation (EEC) No 661 /82 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of men's knitted pyjamas (category 24) originating in India have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , consultations have been held with India on 28 January, 19 February, 23 February and 15 March 1982 ; Whereas, while awaiting the outcome of fresh consul ­ tations, and in compliance with a request from India, it is desirable to make imports into France of the products in question subject to a provisional quantita ­ tive limit for the period 1 January to 31 December 1982 equal to the level reached by these imports during 1981 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question, exported from India as from 1 January 1982 must be set off against the provisional quantitative limit for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee. 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from India on or after 1 January 1982 and released for free circulation shall be set off against the provisional quantitative limit established for 1982. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27. 12. 1978 , p. 1 . 0 OJ No L 82, 29 . 3 . 1982, p . 1 . It shall apply until 31 December 1982. 4. 6 . 82 Official Journal of the European Communities No L 154/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres F 1 000 pieces 253 000